UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America,

—V—

18 CR 00716 (AJN)
Jose Fernando Orozco Orozco,

ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:

The sentencing hearing in this case scheduled for today, December 2, 2019 at 12:45 pm
will take place in Courtroom 11B at The Daniel Patrick Moynihan Courthouse located at 500

Pearl Street rather than Courtroom 906 at 40 Foley Square.

SO ORDERED.

Dated: Dec os 2019
New York, New York

  

U7 ALISON J. NATHAN
United States District Judge

 
